Title: From Thomas Jefferson to Bernard Peyton, 16 August 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 16. 22
My last notes for renewal were sent June 14. and the inclosed I presume will be in time.In the last account recieved from you I am properly changed 1822. May. 28. my note at Virga bank discounted 330.D. but I see no Credit for that sum recieved at the bank. is this an emission in the account, or a proof of my ignorance. ever and affectionately yoursTh: Jefferson